Citation Nr: 0004332	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-11 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

What evaluation is warranted for the period from May 18, 
1997, for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel







INTRODUCTION

The veteran had active service from November 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In September 1998, the Board granted a 10 percent rating for 
bilateral tinnitus.  Thus, that issue is no longer on appeal.  
In the same decision, the Board remanded the issue of an 
original rating for bilateral hearing loss.  The RO, after 
readjudicating the claim based on the requested development 
continued a 30 percent evaluation for bilateral hearing loss 
from May 18, 1997 to March 27, 1999, and assigned a 40 
percent evaluation on and after March 27, 1999.  The case has 
returned to the Board for appellate review.  There is no 
indication that the veteran has withdrawn his appeal.  In a 
claim for an increased rating the appellant is generally 
presumed to be seeking the maximum benefit allowed by law.  
AB v. Brown, 6 Vet. App. 35 (1993).  Hence, it follows that 
such a claim remains in controversy when less than the 
maximum available benefit is awarded.  The claims file has 
now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  From May 18, 1997 to March 27, 1999, the veteran had 
level VI hearing in the right ear and level VII in the left.

2.  Since March 27, 1999, the veteran has had level VI 
hearing in the right ear and level VIII in the left.




CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
for bilateral hearing loss during the period from May 18, 
1997 to March 27, 1999 have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.385, 4.7, 4.14, 4.85-
4.87, Diagnostic Code 6100 (1999).

2.  The schedular criteria for an evaluation in excess of 40 
for bilateral hearing loss since March 27, 1999 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.385, 4.7, 4.14, 4.85-4.87, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The veteran is appealing the original disability evaluation 
assigned following an award of service connection, and, as 
such, the claim is well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In such a 
case as this it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  
After reviewing the evidence, which includes various VA 
examination reports, the Board is satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that effective June 10, 1999, the VA revised 
the criteria for evaluating Diseases of the Ear and Other 
Sense Organs.  38 C.F.R. § 4.87, Diagnostic Codes 6100 to 
6110 (1999); 38 C.F.R. § 4.85, Diagnostic Code 6100, 64 Fed. 
Reg. 25208-09 (1999).  However, the changes in regulations 
pertaining to evaluations for hearing loss are not pertinent 
to the veteran's disability rating.  The Board notes that the 
RO has not had a chance to evaluate the veteran's claim under 
both the old and new rating criteria.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991) (where the law or regulations 
change while a case is still pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary).  However, as the changes made do not 
reflect any substantive change in the evaluation of the 
veteran's disabilities, the Board concludes that there is no 
prejudice to the veteran by evaluating his bilateral hearing 
loss for the first time under both sets of regulations.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.87, Diagnostic Codes 6100 to 6110; 
38 C.F.R. § 4.85, Diagnostic Code 6100, 64 Fed. Reg. 25208-
09.

Turning to the case at hand, the Board notes that in March 
1998 the RO granted the veteran service connection for 
bilateral hearing loss and assigned a 30 percent disability 
rating effective May 18, 1997.  The veteran timely appealed 
this decision.  Subsequently, in April 1999, the RO continued 
the 30 percent rating for bilateral hearing loss effective 
from May 18, 1997, but assigned a 40 percent rating effective 
March 27, 1999.

The statements of the veteran regarding the effect that the 
bilateral hearing loss has had on his life have been noted.  
In evaluating service-connected hearing impairment, however, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the Maryland CNC controlled speech 
discrimination test together with the results of the pure 
tone audiometry test.  See 38 C.F.R. § 3.385 (1998); 
38 C.F.R. §§ 3.385, 4.85(a) (1999).  The Board may not 
consider speech recognition scores that have not been 
conducted with the required Maryland CNC Test.  The results 
are then analyzed using the tables contained in 38 C.F.R. § 
4.87.  The claims file reveals that the veteran has recently 
been tested for hearing loss.

Rating in excess of 30 percent prior to March 27, 1999

The veteran submitted the results of a private audiogram 
dated in May 1997.  The audiogram results with pure tone 
thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
60
65
-
80
68
LEFT
60
75
-
75
70

The speech recognition threshold was 60 bilaterally.  The 
private examiner, however, did not indicate whether he used 
the Maryland CNC controlled speech discrimination test.  The 
Board may not consider speech recognition scores that have 
not been conducted with the required Maryland CNC Test.  See 
38 C.F.R. § 3.385 (1998); 38 C.F.R. §§ 3.385, 4.85(a) (1999).  
Therefore, by law, the Board may not consider this 
examination when evaluating the veteran's bilateral hearing 
disability. 


In December 1997, VA examined the veteran's hearing loss.  
The VA examination report shows the veteran's pure tone 
thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
65
70
75
75
71
LEFT
60
70
75
75
70

The Maryland CNC speech recognition results were 74 in the 
right ear and 62 in the left ear.  This corresponds to level 
VI hearing in the right ear and level VII in the left ear, 
and a 30 percent rating. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.85, 4.87, Diagnostic Code 6100.

In May 1998, the VA examined the veteran's hearing loss 
again.  The VA examination report shows the veteran's pure 
tone thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
60
70
75
75
70
LEFT
65
75
80
75
73

The Maryland CNC speech recognition results were 70 in the 
right ear and 66 in the left ear.  This also corresponds to 
level VI hearing in the right ear and level VII in the left 
ear, and a 30 percent rating. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100.

Therefore, there is no medical evidence of record prior to 
March 27, 1999 warranting a rating in excess of 30 percent.  
Accordingly, the Board finds that an evaluation in excess of 
30 percent for bilateral hearing loss prior to March 27, 1999 
is not warranted. 


Rating in excess of 40 percent on and after March 27, 1999

Most recently, VA examined the veteran's hearing loss in 
March 1999.  The VA examination report shows the veteran's 
pure tone thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
65
65
75
75
70
LEFT
55
70
80
80
71

The Maryland CNC speech recognition results were 68 in the 
right ear and 54 in the left ear.

This corresponds to level VI hearing in the right ear and 
level VIII in the left ear, and a 40 percent rating.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 
6100.  Therefore, there is no medical evidence warranting a 
rating in excess of 40 percent on or after March 27, 1999.  
Accordingly, the Board finds that an evaluation in excess of 
40 percent for bilateral hearing loss on or after March 27, 
1999 is not warranted.  

Conclusion

To reiterate, in reaching this decision the Board 
acknowledges the veteran's statements regarding the adverse 
impact the bilateral hearing loss has had on his life.  
Nevertheless, when the findings reported on the VA 
audiometric examination reports are applied to the mechanical 
formula of the rating schedule, a rating in excess of 30 
percent prior to March 27, 1999, and a rating in excess of 40 
percent on and after March 27, 1999 are not warranted.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85, Diagnostic Code 
6100. 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a higher rating for the veteran's bilateral 
hearing loss either prior to or since March 27, 1999.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).


ORDER

An evaluation in excess of 30 percent prior to March 27, 1999 
is denied.

An evaluation in excess of 40 percent on and after March 27, 
1999 is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

